

PETSMART, INC.
AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
(Effective March 18, 2014)
Section 1.
INTRODUCTION.

The PetSmart, Inc. Amended and Restated Executive Change in Control and
Severance Benefit Plan (the “Plan”) hereby amends and restates, effective March
18, 2014 (the “Effective Date”) the PetSmart, Inc. Executive Change in Control
and Severance Benefit Plan that was originally established effective March 25,
2003, and last amended and restated on March 23, 2011 (the “Prior Plan”). The
purpose of the Plan is to provide for the payment of severance benefits and/or
change in control benefits to certain eligible employees of PetSmart, Inc.
(“PetSmart”) and its wholly owned subsidiaries. As of the Effective Date, this
Plan supersedes and replaces in its entirety the Prior Plan and all earlier
versions thereof. This Plan also supersedes any other severance plan, policy or
practice of the Company and any other change in control plan, policy or practice
of the Company. However, this Plan does not supersede any written agreement
between the Company and any employee that provides for supplemental payments or
benefits in the event of termination of employment or a change in control of the
Company; subject, however, to the provisions of this Plan providing for certain
offsets or reduction of benefits under this Plan on account of such other
benefits. This document also is the Summary Plan Description for the Plan if and
to the extent required by ERISA.
SECTION 2.
DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows except as
may otherwise be provided in a Participation Notice:
(a)    “Alternative Benefits” means Covered Benefits that are provided by a
program, plan or arrangement other than this Plan. Accordingly, for example, an
“Alternative Cash Severance Benefit” means a Cash Severance Benefit that is an
Alternative Benefit; an “Alternative Continued Medical Benefit” means a
Continued Medical Benefit that is an Alternative Benefit; and an “Alternative
Continued Life Insurance Benefit” means a Continued Life Insurance Benefit that
is an Alternative Benefit. Notwithstanding the foregoing, a benefit that is
designated an Alternative Benefit in a Participant’s Participation Notice shall
be deemed to be an Alternative Benefit with respect to such Participant, and a
benefit that is designated as not an Alternative Benefit in a Participant’s
Participation Notice shall not be deemed to be an Alternative Benefit with
respect to such Participant. Any benefit provided to a Participant other than by
this Plan which is not addressed in the Participant’s Participation Notice shall
be deemed to be an Alternative Benefit if such benefit is described in the first
sentence of this Section 2(a).
(b)    “Base Salary Amount” means the greater of (i) the Participant’s base
salary as determined on a monthly basis at the time of the Measurement Date
multiplied by twelve (12) or (ii) the greatest amount of base salary received by
the Participant in any consecutive twelve (12) month period that occurred within
the thirty-six (36) month period immediately preceding the Measurement Date. For
clarity purposes, any

48047-0130.0001/LEGAL29579610.2    1    

--------------------------------------------------------------------------------



amount that a Participant elects to have withheld from the Participant’s base
salary, for example, contributions to the PetSmart, Inc. SaveSmart 401(k) Plan
or the PetSmart, Inc. 2005 Deferred Compensation Plan, shall not reduce the
Participant’s Base Salary Amount.
(c)    “Basic Severance Benefit” means the Participant’s Base Salary Amount
multiplied by the Participant’s Multiplier. Except as may be set forth in the
Participant’s Participation Notice, in the event the Participant has received or
is entitled to an Alternative Cash Severance Benefit, the Basic Severance
Benefit shall be reduced (but not below zero) by the present value, as
determined by the Plan Administrator, of the Alternative Cash Severance Benefit.
(d)    “Board” means the Board of Directors of PetSmart.
(e)    “Cash Severance Benefit” means one or more cash payments by the Company
to, or on behalf of, a Participant on account of the employee’s termination of
employment with the Company or in lieu of severance benefits. Such payments may
be paid in a lump sum or over time. The manner by which the amount of such
benefit is determined shall not affect the characterization of the benefit as a
Cash Severance Benefit; provided, however, that salary, vacation pay and bonuses
that are earned but unpaid as of the date of such termination of employment and
distributions from the PetSmart, Inc. SaveSmart 401(k) Plan and/or the PetSmart,
Inc. 2005 Deferred Compensation Plan shall not constitute Cash Severance
Benefits. For example, payments pursuant to Section 4(a) shall constitute Cash
Severance Benefits.
(f)    “Change in Control” is defined as one or more of the following events:
(i)    a sale of all or substantially all of the assets of the Company, other
than a sale to an Affiliate;
(ii)    a merger or consolidation in which the Company is not the surviving
corporation and in which beneficial ownership of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors has changed;
(iii)    a reverse merger in which the Company is the surviving corporation but
the shares of common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise, and in which beneficial ownership of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors has changed;
(iv)    an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or subsidiary of the Company or other entity
controlled by the Company) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors, or

2    

--------------------------------------------------------------------------------



(v)    in the event that the individuals who, as of the Effective Date, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least fifty percent (50%) of the Board; provided, however, if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by at least fifty percent (50%) of the members of the Incumbent
Board then still in office, such new Board member shall be considered as a
member of the Incumbent Board.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Company” means PetSmart, Inc. and its wholly owned subsidiaries that
have adopted the Plan with the consent of PetSmart or, following a Change in
Control, the surviving entity resulting from such transaction. References to the
Company include PetSmart, Inc. and such subsidiaries except with respect to
Sections 2(f), 7 and 13 (which references to “the Company” include only to
PetSmart) or unless the context indicates otherwise.
(i)    “Constructive Termination” means a voluntary termination of employment by
a Participant after one of the following is undertaken without the Participant’s
express written consent:
(i)    the assignment to the Participant of duties or responsibilities that
results in a material diminution in the Participant’s authority, duties, or
responsibilities with the Company as in effect at any time during the twelve
(12) month period preceding such assignment;
(ii)    a material reduction in the duties, authority or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer instead of the
Board;
(iii)    a material reduction in the Participant’s Base Salary Amount;
(iv)    a change in the Participant’s business location from the business
location prior to such change that requires a one-way increase in the
Participant’s driving distance of more than 35 miles, except for required travel
for the Company’s business to an extent substantially consistent with
Participant’s prior business travel obligations; or
(v)    a material breach by the Company of any provisions of the Plan, including
without limitation Section 16(b) of the Plan, or any enforceable written
agreement between the Company and the Participant.
Notwithstanding the foregoing, a Participant’s voluntary termination shall not
be deemed a Constructive Termination unless (x) the Participant provides the
Company with written notice (the “Constructive Termination Notice”) that the
Participant believes that an event described in this Section 2(i) has occurred,
(y) the Constructive Termination Notice is given within the first ninety (90)
days of the date the event occurred, and (z) the Company does not rescind or
cure the conduct giving rise to the event described in this Section 2(i) within
thirty (30) days of receipt by the Company of the Constructive Termination
Notice (the

3    

--------------------------------------------------------------------------------



“Cure Period”); and Participant voluntarily terminates his employment within
thirty (30) days following the end of the Cure Period.
(j)    “Continuation Period” means the period for which a Participant is
entitled to receive the benefits described in Section 4(b)(ii) and Section
4(b)(iii). The Continuation Period for a Participant shall be that number of
months equal to 12 multiplied by the Participant’s Multiplier. For example, the
Continuation Period for an Executive Vice President or a Senior Vice President
shall be eighteen (18) months. Notwithstanding the foregoing, if the Covered
Termination occurs within the twelve (12) month period immediately following the
commencement of a Participant’s employment with the Company, the Continuation
Period determined pursuant to this paragraph shall be reduced by fifty percent
(50%); provided, however, that if a Change in Control occurs in the period
commencing with such Participant’s commencement of employment with the Company
and ending three (3) months after such Participant’s Covered Termination, this
sentence shall not apply.
(k)    “Continued Medical Benefits” means the Company’s direct provision of
coverage, or payment of insurance premiums to a third-party insurer, in whole or
in part, whether pursuant to the Plan or otherwise, for cost of medical, dental
or vision insurance coverage for the Participant or the Participant’s family
members, where such premium or coverage is paid by the Company after the
Participant’s termination of employment with the Company and such premium or
coverage covers a period extending beyond such termination of employment. For
the purposes of the preceding sentence, a wholly or partially self-insured plan
or arrangement maintained by the Company shall be considered insurance coverage.
For example, the benefits pursuant to Section 4(b)(ii) shall constitute
Continued Medical Benefits.
(l)    “Continued Life Insurance Benefits” means the Company’s direct provision
of coverage, or payment of insurance premiums to a third-party insurer, in whole
or in part, whether pursuant to the Plan or otherwise, for the cost of life
insurance coverage on the Participant’s life, where such premium or coverage is
paid by the Company after the Participant’s termination of employment with the
Company and such premium or coverage covers a period extending beyond such
termination of employment. For example, the benefits pursuant to Section
4(b)(iii) shall constitute Continued Life Insurance Benefits.
(m)    “Covered Benefits” means the following benefits: (i) Cash Severance
Benefits, (ii) Continued Medical Benefits, (iii) Continued Life Insurance
Benefits, (iv) outplacement services, (v) accelerated vesting of Company stock
awards, and (vi) extended exercisability of options granted by the Company for
the purchase of Company stock.
(n)    “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination (as defined in Section 2(i)). Termination of employment
of a Participant due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Participant
immediately prior to the Participant’s death or disability would have qualified
as a Constructive Termination (i.e., such termination occurs within the first
thirty (30) days following the expiration of the “Cure Period” described in
Section 2(i)).

4    

--------------------------------------------------------------------------------



(o)    “Eligible Employee” means (i) the Chief Executive Officer, (ii) the Chief
Operating Officer, (iii) an Executive Vice President or a Senior Vice President,
or (iv) a Vice President of the Company. In addition to the foregoing, “Eligible
Employee” means any other current or former employee of the Company (x) who has
been designated by the Board as eligible for benefits under the Plan and (y)
whose highest seniority level was at least the equivalent of a Vice President;
provided, however, that the Board shall not designate more than ninety-nine (99)
persons as Eligible Employees at any one time.
(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(q)    “Involuntary Termination Without Cause” means an involuntary termination
of employment by the Company other than for one of the following reasons:
(i)    a refusal or failure to follow the lawful and reasonable directions of
the Board or individual to whom the Participant reports, which refusal or
failure is not cured within thirty (30) days following delivery of written
notice of such conduct to the Participant;
(ii)    a material failure by the Participant to perform his or her duties in a
manner reasonably satisfactory to the Board that is not cured within thirty (30)
days following delivery of written notice of such failure to the Participant;
(iii)    conviction of the Participant of any felony involving fraud or act of
dishonesty against the Company or any Affiliate;
(iv)    conduct by the Participant which, based upon good faith and reasonable
factual investigation and determination of the Company (or, if the Participant
is a named executive officer as defined in Item 402(a)(3) of Regulation S-K
promulgated by the Securities and Exchange Commission), demonstrates gross
unfitness to serve; or
(v)    intentional, material violation by the Participant of any contractual,
statutory, or fiduciary duty owed by the Participant to the Company or any
Affiliate.
(r)    “Measurement Date” means, for the purposes of determining a Participant’s
benefits payable pursuant to Section 4, the date of the Participant’s Covered
Termination and, for the purposes of determining a Participant’s benefits
payable pursuant to Section 5, the effective date of the applicable Change in
Control.
(s)    “Multiplier” means (i) 2.0 in the case of a Participant who served as the
Chief Executive Officer or the Chief Operating Officer of the Company at any
time during the four month period immediately preceding the applicable
Measurement Date, (ii) 1.5 in the case of a Participant not described in clause
(i) who served as an Executive Vice President or a Senior Vice President of the
Company at any time during the four month period immediately preceding the
applicable Measurement Date, and (iii)1.0 in the case of a Participant not
described in clause (i) or (ii) who served as a Vice President of the Company at
any time during the four month period immediately preceding the applicable
Measurement Date. For all Participants

5    

--------------------------------------------------------------------------------



not described in the preceding sentence, “Multiplier” means 1.0 unless another
Multiplier is specified by the Participant’s Participation Notice.
(t)    “Option” means any and all options granted to a Participant by the
Company to acquire common stock of the Company other than any options granted to
a Participant which expressly provide that this Plan shall not apply to such
option. For the purposes of this Plan, the term “Option” shall also include
stock appreciation rights measured by the Company’s common stock provided that
the exercise or strike price of such stock appreciation right is at least equal
to the fair market value of the Company’s common stock on the date the stock
appreciation right was granted.
(u)    “Participant” means an Eligible Employee who has satisfied all applicable
eligibility requirements under Section 3.
(v)    “Participation Notice” means the latest notice delivered by the Company
to an Eligible Employee in a position of Senior Vice President and above
informing the employee that the employee is a Participant in the Plan. A
Participation Notice shall be in such form as may be determined by the Company.
Notwithstanding the foregoing, once a Participation Notice has been delivered to
a Participant, neither the Company nor any successor may amend a Participation
Notice in any way that is adverse to a Participant, without the written consent
of the Participant, unless (x) the amendment is made more than six (6) months
prior to an applicable Measurement Date and (y) the amendment does not reduce
any benefits the Participant would receive under the Plan to an amount that is
less than the benefits the Participant would receive if the Participation Notice
did not address such benefit.
(w)    “Payment Commencement Date” means, with respect to a Covered Termination,
(i) if such Covered Termination occurs prior to the effective date of the
applicable Change in Control, the later of (A) the effective date of such Change
in Control or (B) the effective date of the release required by Section 6(a) or
(ii) if such Covered Termination occurs on or after the effective date of the
applicable Change in Control, the later of (X) the date of such Covered
Termination or (Y) the effective date of the release required by Section 6(a).
(x)    “Plan Administrator” means the Board or any committee duly authorized by
the Board to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
(y)    “Stock Award” means any and all stock awards (including Options) granted
to a Participant by the Company which entitle the Participant to receive common
stock of the Company (or cash measured in whole or in part by reference to the
value of the Company’s common stock) other than any stock awards granted to a
Participant which expressly provide that this Plan shall not apply to such stock
awards.
(z)    “Vested” means that the relevant portion of the Stock Award is (i) in the
case of an Option, exercisable in full and (ii) in the case of any Stock Award,
the Stock Award is not subject to the Company’s

6    

--------------------------------------------------------------------------------



right (whether conditionally or unconditionally) to reacquire the Stock Award
due to forfeiture or repurchase at less than the fair market value of the stock
or Stock Award.
SECTION 3.
ELIGIBILITY FOR BENEFITS.

(a)    General Rules. Subject to the provisions set forth in this Section and
Section 6, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 4 of the Plan to an Eligible Employee.
Subject to the provisions set forth in this Section and Section 6, in the event
of a Change in Control, the Company will provide the change in control benefits
described in Section 5 of the Plan to an Eligible Employee in a position of
Senior Vice President and above who has received a Participation Notice that the
Eligible Employee is eligible to receive benefits pursuant to the Plan,
including Section 5.
(b)    Exceptions to Benefit Entitlement. An employee who otherwise is a
Participant will not receive benefits under the Plan in any of the following
circumstances, as determined by the Company in its sole discretion:
(i)    The employee voluntarily terminates his or her employment with the
Company in order to accept employment with another entity that is controlled
(directly or indirectly) by the Company or is otherwise an affiliate of the
Company.
(ii)    The Participant does not confirm in writing that Participant shall be
subject to the Company’s Confidentiality Agreement and Non-Compete Agreement.
(iii)    Except as may be set forth in a Participant’s Participation Notice, the
Participant shall not be entitled to receive the benefit set forth in Section
4(b)(ii) if the Participant has either (i) previously received an Alternative
Continued Medical Benefit or (ii) is eligible for and has not waived an
Alternative Continued Medical Benefit.
(iv)    Except as may be set forth in a Participant’s Participation Notice, the
Participant shall not be entitled to receive the benefit set forth in Section
4(b)(iii) if the Participant has either (i) previously received an Alternative
Continued Life Insurance Benefit or (ii) is eligible for and has not waived an
Alternative Continued Life Insurance Benefit.
(c)    Termination of Benefits. A Participant’s right to receive the payment of
benefits under the Plan shall terminate immediately if, at any time prior to or
during the period for which Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Company:
(i)    willfully breaches a material provision of the Participant’s proprietary
information or confidentiality agreement with the Company, as referenced in
Section 3(b)(ii);
(ii)    owns, manages, operates, joins, controls or participates in the
ownership, management, operation or control of, is employed by or connected in
any manner with, any person, enterprise or entity which is engaged in any
business competitive with that of the Company; provided, however, that

7    

--------------------------------------------------------------------------------



such restriction will not apply to any passive investment representing an
interest of less than two percent (2%) of an outstanding class of
publicly-traded securities of any corporation or other entity or enterprise;
(iii)    encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees;
(iv)    induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.
SECTION 4.
AMOUNT OF SEVERANCE BENEFIT.

(a)    Cash Severance Benefits. A Participant who incurred a Covered Termination
shall receive the following benefits:
(v)    Covered Termination at Least 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs after the twelve
(12) month period immediately following the commencement of the Participant’s
employment with the Company (the “Participant’s Initial Year”), the Participant
shall receive a cash bonus equal to the Participant’s Basic Severance Benefit.
Any amounts paid pursuant to this Section 4(a)(i) shall be subject to all
applicable income tax and employment tax withholding amounts as well as other
applicable withholding amounts, and shall be paid within ten (10) days following
the effective date of the release required by Section 6(a) to the Participant
(or, in the case of Participant’s death or disability that qualifies as a
Covered Termination, to the Participant’s estate or legal representative).
(vi)    Covered Termination within 12 Months Following Commencement of
Employment with the Company. If the Covered Termination occurs within the
Participant’s Initial Year, then the Participant shall receive a cash bonus
equal to (a) fifty percent (50%) of the Participant’s Basic Severance Benefit if
no Change in Control occurred after the commencement of the Participant’s
employment with the Company and prior to three months after the Participant’s
Covered Termination or (b) one hundred percent (100%) of the Participant’s Basic
Severance Benefit if a Change in Control that is also a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5) occurred
after the commencement of the Participant’s employment with the Company and
prior to three months after the Participant’s Covered Termination. Such cash
bonus amounts shall be paid within ten (10) days following the effective date of
the release required by Section 6(a) to the Participant (or, in the case of
Participant’s death or disability that qualifies as a Covered Termination, to
the Participant’s estate or legal representative); provided, however, that in
connection with the foregoing clause (b) of the preceding sentence, in the event
a Change in Control has not occurred prior to the Covered Termination, but the
Change in Control does occur within the three (3) months following the Covered
Termination, then 50% of the Participant’s Basic Severance Benefit shall be paid
on or before the tenth (10th) day following the effective date of the release
required by Section 6(a), and the remaining 50% shall be paid on or before the
tenth (10th) day following

8    

--------------------------------------------------------------------------------



the later of (A) the effective date of the release required by Section 6(a), or
(B) the effective date of the Change in Control. Any amounts payable pursuant to
this Section 4(a)(ii) shall be subject to all applicable income tax and
employment tax withholding amounts as well as other applicable withholding
amount.
(b)    Other Severance Benefits. A Participant who incurs a Covered Termination
shall receive the following benefits:
(v)    Outplacement Services. The Participant shall be entitled to outplacement
services to assist in the Participant’s transition. Such outplacement services
shall be provided by the outplacement firm typically used by the Company
provided that the firm is well recognized in the industry, accessible and
diligent in its efforts. In the case of a Participant whose Multiplier is
greater than 1.0, the Company shall pay the costs of such outplacement services
for a period of twelve (12) months following the Covered Termination. In the
case of a Participant whose Multiplier is 1.0 or less, the Company shall pay the
costs of such outplacement services for a period of six (6) months following the
Covered Termination. Notwithstanding the foregoing, if the Covered Termination
occurs within the twelve (12) month period immediately following the
commencement of a Participant’s employment with the Company, then the period for
outplacement services for a Participant shall be reduced by fifty percent (50%)
from the amount calculated pursuant to this Section 4(b)(i); provided, however,
that if a Change in Control occurs in the period commencing with such
Participant’s commencement of employment with the Company and ending three (3)
months after such Participant’s Covered Termination, this sentence shall not
apply.
(vi)    Continued Medical Benefits. Provided that the Participant timely elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall pay the portion of premiums of each
Participant’s group medical, dental and vision coverage, including coverage for
those persons who are eligible for COBRA continuation coverage as a result of
the Participant’s termination of employment, that the Company paid prior to the
Covered Termination for the Continuation Period; provided, however, that no such
premium payments (or any other payments for medical, dental or vision coverage
by the Company) shall be made following the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to notify the Company immediately if the
Participant becomes covered by a medical, dental or vision insurance plan of a
subsequent employer. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
insurance premiums during the Continuation Period will be credited as payment by
the Participant for purposes of the Participant’s payment required under COBRA.
Therefore, the period during which a Participant may elect whether or not to
continue the Company’s group medical, dental or vision coverage under COBRA, the
length of time during which COBRA continuation coverage will be made available
to the Participant, and all other rights and obligations of the Participant
under COBRA will be applied in the same manner that such rules would apply in
the absence of this Plan. At the conclusion of the Continuation Period, the
Participant will be responsible for the entire payment of premiums required
under COBRA for the remainder, if any, of the COBRA continuation period. For
purposes of this Section 4(b)(ii), applicable premiums paid by the Company
during the Continuation Period shall not include any amounts payable by the
Participant under a Section 125 health care reimbursement plan, which amounts,
if any, are the sole responsibility of the Participant. If the Participant or
his spouse or his dependents cannot remain eligible for continued COBRA coverage
for the entire Continuation Period,

9    

--------------------------------------------------------------------------------



the Company shall provide individual medical, dental and vision coverage for the
individual(s) who cease to be eligible for the remaining Continuation Period in
such manner and form as determined by the Company in its sole discretion;
provided however, that the Participant shall be responsible for the entire
payment of premiums required by such coverage, subject to the Company providing
the Participant with a reimbursement in an amount equal to the Company’s portion
of premiums determined above.
(vii)    Continued Life Insurance Benefit. If (x) the Participant’s life was
insured through a plan or program sponsored by the Company other than a plan
described in Section 401(a) of the Code or Section 409A, (y) the Company was
paying immediately prior to the Covered Termination the premiums for such life
insurance (other than through a payroll reduction or a withholding program), and
(z) the Company was not, directly or indirectly, the primary beneficiary of the
insurance policy and the policy did not provide any taxable term life insurance,
the Company will provide the Participant with equivalent term life insurance
coverage for the Continuation Period. At the Company’s option, such term life
insurance coverage can be obtained by conversion or portability of existing
policies or through purchase by the Company of a policy or policies of
insurance, which obtain substantially similar term life coverage as the policy
in effect on the date of the Covered Termination. During the period (the
“Initial Period”) commencing with the Participant’s Covered Termination and
ending ten (10) days prior to the termination of any conversion privilege
election period, the Company shall have the sole discretion to determine the
method for coverage for the Participant. If the Company has not obtained such
coverage within the Initial Period and notifies the Participant of the same, the
Participant will have ten (10) days to make an affirmative election to convert
the existing policy of life insurance. Thereafter, the Company shall have a
continuing right to obtain substantially similar term life insurance coverage
for the Participant. As a condition to any obligation of the Company pursuant to
this Section 4(b)(iii), the Participant and all persons with an interest in any
existing coverage at the time of termination of employment shall cooperate and
assist the Company, as necessary, in any continuation coverage or any change to
other life insurance coverage, including the timely completion of enrollment
and/or application materials and any medical examination as may be reasonably
requested by the Company. The Company will pay any life insurance premiums and
any charges for converting or changing the life insurance coverage, if
applicable.
(viii)    Other Executive Benefit Programs. The Company shall pay each
Participant (or, in the case of Participant’s death or disability that qualifies
as a Covered Termination, to the Participant’s estate or legal representative)
within ten (10) days of the effective date of the release required by Section
6(a) the dollar amount of any financial planning and related services and yearly
medical examinations for which the Participant was eligible to have paid by the
Company for the year in which occurs the Covered Termination. In addition, each
Participant shall receive those executive benefits that have been specifically
designated from time to time by the Board as to be paid pursuant to this Section
4(b)(iv). Such additional benefits shall be paid at the time and in the manner
as specified by the Board.
SECTION 5.
AMOUNT OF CHANGE IN CONTROL BENEFIT.

(a)    Cash Benefit. Upon a Covered Termination of a Participant that occurs
within the three (3) months prior to or within the thirty-six (36) months after
a Change in Control that is also a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5), such Participant shall

10    

--------------------------------------------------------------------------------



receive a cash bonus from the Company equal to the Change in Control Cash
Benefit (as defined below) which shall be paid on or before the tenth (10th) day
following the Payment Commencement Date.
For the purposes of this Section 5(a), the “Change in Control Cash Benefit” for
a Participant is equal to the Participant’s Multiplier multiplied by the
Participant’s Bonus Amount. For the purposes of the preceding sentence, the
“Participant’s Bonus Amount” shall be equal to the highest level of Bonuses
Received by the Participant attributable to any consecutive twelve (12) month
period that occurred within the thirty-six (36) month period immediately
preceding the Measurement Date. For the purposes of this Section 5(a), (i)
“Bonuses Received” shall mean cash bonuses and the amount of cash that would
have been received by the Participant pursuant to the Short Term Incentive Plan
or the Executive Short Term Incentive Plan but for the fact that restricted
stock or restricted stock units were awarded instead of cash, and (ii) in the
event more than one payment representing Bonuses Received are received or deemed
received by the Participant in a twelve (12) month period, the Plan
Administrator shall determine the twelve (12) month periods to which such
payments are attributable.
Any amounts paid pursuant to this Section 5(a) shall be subject to all income
tax and employment tax withholding amounts as well as other applicable
withholding amounts.
(b)    Accelerated Stock Award Vesting and Extended Exercisability of Options.
Effective upon a Change in Control, a Participant shall receive the following
benefits associated with any Stock Awards which remain outstanding as of
immediately prior to the effective date of the Change in Control:
(i)    With respect to any Options that are unexercised and outstanding, the
post-termination of employment exercise period of the Option shall be extended,
if necessary, such that the post-termination of employment exercise period shall
not terminate prior to the later of (x) the date twelve (12) months after the
effective date of the Change in Control or (y) the post-termination exercise
period provided for in the Option; provided, however, that the Option shall not
be exercisable after the expiration of its maximum term. Notwithstanding the
foregoing, in the event the extended exercise period shall result in a portion
of an Option becoming subject to the provisions of Section 409A, the extended
exercise period of such portion of such Option shall be automatically shortened
to the minimum extent necessary to prevent such portion of such Option from
becoming subject to Section 409A. In further limitation of the provisions of
this Section 5(b)(i), if the Option was granted pursuant to the 2006 Equity
Incentive Plan (the “06 EIP”) and pursuant to the Change in Control
substantially all of the options outstanding pursuant to the 06 EIP will be
terminated at the effective date of such Change in Control pursuant to Section
13(b) of the 06 EIP, the provisions of this Section 5(b)(i) shall not apply to
such Option.
(ii)    This Section 5(b)(ii) applies only with respect to Stock Awards made
prior to September 24, 2013. If the Participant is still employed on the
effective date of the Change in Control, to the extent the Participant holds any
Stock Award that is not fully Vested, fifty percent (50%) of each vesting
installment shall immediately become Vested. If the Participant remains
continuously employed by the Company from the effective date of the Change in
Control until the first to occur of (x) the date of the Participant’s Covered
Termination, (y) the date that is thirty-six (36) months after the effective
date of the Change in Control, or (z) the date the vesting installment would
have Vested in accordance with its terms, the balance of each vesting
installment shall become Vested on the first to occur of such dates.

11    

--------------------------------------------------------------------------------



(iii)    With respect to Stock Awards made on and after September 24, 2013, if
the Participant is still employed on the effective date of the Change in Control
and remains continuously employed by the Company from the effective date of the
Change in Control until the first to occur of (w) the date of the Participant’s
Covered Termination or (x) the date a vesting installment would have Vested in
accordance with its terms, the balance of any unvested installment shall become
Vested on the first to occur of such dates; provided, however, that with respect
to Stock Awards that are Performance Share Unit awards, such awards will be
deemed earned at 100% of target immediately prior to the effective date of the
Change in Control but will become Vested if the Participant remains continuously
employed by the Company from the effective date of the Change in Control until
the first to occur of (y) the date of the Participant’s Covered Termination or
(z) the last day of the performance period applicable to such awards.
(iv)    This Section 5(b)(iv) applies only with respect to Stock Awards made
prior to September 24, 2013. If the Participant is not employed on the effective
date of the Change in Control but the Participant’s employment terminated
pursuant to a Covered Termination within the three (3) month period ending on
the effective date of the Change in Control, the Stock Awards held by the
Participant that were not Vested on the date of the Participant’s Covered
Termination shall become Vested as of the effective date of the Change in
Control. If this Section applies to Options, then such Options shall have a
post-termination exercise period as provided for under Section 5(b)(i).
Notwithstanding the provisions of the Stock Awards or the equity compensation
plans under which such Stock Awards were granted, in order to effectuate the
terms of this Section (except as otherwise provided for in the last sentence of
Section 5(b)(i)), such Stock Awards shall not expire, terminate or be forfeited
until three months after a Covered Termination.
(v)    If a Stock Award is outstanding on the effective date of a Change in
Control, the provisions of this Section 5(b) shall not apply to such Stock Award
upon a subsequent Change in Control that occurs within three (3) years of the
effective date of the Change in Control.
(vi)    In the event the provisions of this Section 5(b) would adversely affect
a Stock Award outstanding on the date the Eligible Employee becomes a
Participant, this Section 5(b) shall not apply to such Stock Award without the
consent of the Participant.
SECTION 6.
LIMITATIONS ON BENEFITS.

(a)    Release. In order to be eligible to receive benefits under Sections 4 and
5 of the Plan, a Participant (or, in the case of Participant’s death or
disability that qualifies as a Covered Termination, the Participant’s legal
representative) must execute and return to the Company, a general waiver and
release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, within the applicable time period set forth therein,
but in no event later than forty-five (45) days following the Covered
Termination, and such release must become effective in accordance with its
terms. The Company, in its sole discretion, may modify the form of the required
release to comply with applicable federal and state law and shall determine the
form of the required release.
(b)    Certain Reductions and Offsets. Notwithstanding any other provision of
the Plan to the contrary, a Covered Benefit payable to a Participant under this
Plan shall be reduced (but not below zero)

12    

--------------------------------------------------------------------------------



by any Alternative Benefit to such Covered Benefit payable by the Company to
such individual under any other policy, plan, program or arrangement, including,
without limitation, a contract between the Participant and any entity, covering
such individual. Furthermore, to the extent that any federal, state or local
laws, including, without limitation, so-called “plant closing” laws or statutory
severance requirements, require the Company to give advance notice or make a
payment of any kind to a Participant because of that Participant’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change in control, or any other similar event or reason, the
benefits payable under this Plan shall either be reduced or eliminated. The
benefits provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of a Participant’s involuntary termination of
employment for the foregoing reasons, and the Plan Administrator shall so
construe and implement the terms of the Plan.
(c)    Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.
(d)    Non-Duplication of Benefits. Except as otherwise specifically provided
for herein, no Participant is eligible to receive benefits under this Plan more
than one time. This Plan is designed to provide certain severance pay and change
in control benefits to Participants pursuant to the terms and conditions set
forth in this Plan and any associated Participation Notice. The payments
pursuant to this Plan are in addition to, and not in lieu of, any unpaid salary,
bonuses or benefits to which a Participant may be entitled for the period ending
with the Participant’s Covered Termination and/or a Change in Control.
(e)    Indebtedness of Participants. If a terminating employee is indebted to
the Company or an affiliate of the Company at his or her termination date, the
Company reserves the right to offset any Covered Benefits under the Plan by the
amount of such indebtedness to the full extent permitted under applicable law.
(f)    Application of Section 409A.
(i)    Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Agreement (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with a Participant’s termination of employment unless and until the Participant
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to the
Participant without causing the Participant to incur the additional 20% tax
under Section 409A. For the avoidance of doubt, it is intended that payments of
the Severance Benefits set forth in this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if the Company (or, if applicable, the successor entity

13    

--------------------------------------------------------------------------------



thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and the Participant is, on the termination of
his service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after the Participant’s Separation From Service) or (ii)
the date of the Participant’s death that occurs after the Participant’s
Separation From Service.
(ii)    All reimbursements or in-kind benefits provided under the Plan that are
subject to the requirements of Section 409A shall be made or provided in
accordance with such requirements, including, where applicable, the requirement
that (i) the expenses eligible for reimbursement or in-kinds benefits must be
incurred during the Participant’s lifetime or such shorter period specified in
the Plan, (ii) the amount of expenses eligible for reimbursement or in-kind
benefits during a calendar year may not affect the expenses eligible for
reimbursement or in-kind benefits in any other calendar year, (iii) the
reimbursement of an eligible expense or in-kind will be made on or before the
last day of the taxable year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
SECTION 7.
RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)    Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
(b)    Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that, once a Participation Notice has been delivered to a Participant,
no such amendment or termination of this Plan following a Change in Control or a
Covered Termination shall be effective as to any such Participant unless (i)
such Participant would not be adversely affected by such amendment or
termination or (ii) such Participant consents in writing to such amendment or
termination. Subject to the restrictions set forth in Section 2(v),Any action
amending or terminating the Plan shall be in writing and executed by a duly
authorized officer of the Company. Unless otherwise required by law, no approval
of the shareholders of the Company shall be required for any amendment or
termination including any amendment that increases the benefits provided under
any Stock Award.
SECTION 8.
TERMINATION OF CERTAIN EMPLOYEE BENEFITS.

Except as provided herein, all employee benefits other than health insurance and
life insurance (such as disability and 401(k) plan coverage) terminate as of a
Participant’s employment termination date (except

14    

--------------------------------------------------------------------------------



to the extent provided by the terms of the governing employee benefit plan or
that a conversion privilege is available thereunder).
SECTION 9.
NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
SECTION 10.
LEGAL CONSTRUCTION.

The Plan shall be governed by and construed under the laws of the State of
Arizona (without regard to principles of conflict of laws), except to the extent
preempted by ERISA.
SECTION 11.
CLAIMS, INQUIRIES AND APPEALS.

(a)    Applications for Benefits and Inquiries; Limitations Period. A
Participant, Beneficiary or other person must submit a claim for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan to the Plan Administrator (as set forth in Section 14(d) in writing. The
Plan Administrator’s contact information is set forth in Section 14(d).
To preserve a claim for benefits, subject to the exhaustion of remedies
requirements of Section 11(f), the Participant, Beneficiary or other person
claiming benefits must file legal action with respect to such claim not later
than one (1) year following the date on which eligibility or benefits are denied
or such claimant should have reasonable known eligibility or benefits are denied
or, if a written application for benefits has been submitted in accordance with
the procedures described by this Section 11 within such one (1) year period,
then one (1) year following the date of the Plan Administrator’s notice that it
has denied the appeal under Section 11(d). If such claimant fails to file legal
action within the preceding limitation period, such claimant shall forfeit his
or her right to bring legal action.
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(i)    the specific reason or reasons for the denial;
(ii)    references to the specific Plan provisions upon which the denial is
based;
(iii)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

15    

--------------------------------------------------------------------------------



(iv)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right,
if any, to bring a civil action under section 502(a) of ERISA following a denial
on review of the claim, as described in Section 11(d).
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
PetSmart, Inc.
Attn: Senior Vice President of Human Resources
19601 N. 27th Avenue
Phoenix, AZ 85027
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator

16    

--------------------------------------------------------------------------------



confirms the denial of the application for benefits in whole or in part, the
notice will set forth, in a manner calculated to be understood by the applicant,
the following:
(i)    the specific reason or reasons for the denial;
(ii)    references to the specific Plan provisions upon which the denial is
based;
(iii)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(iv)    a statement of the applicant’s right, if any, to bring a civil action
under Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. A Participant, Beneficiary or other person shall
not be entitled to bring legal action unless such claimant (i) has submitted a
written application for benefits in accordance with the procedures described by
Section 11, (ii) has been notified by the Plan Administrator that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 11(c),
and (iv) has been notified that the Plan Administrator has denied the appeal.
Any such legal action must be brought pursuant to Section 502(a) of ERISA.
SECTION 12.
BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company. A Participant’s right to receive payments under the Plan is no
greater than that of the Company’s unsecured general creditors. Therefore, if
the Company were to become insolvent, Participants might not receive benefits
under the Plan.
SECTION 13.
APPLICATION OF SECTION 280G OF THE CODE

(a)    Parachute Payments. Notwithstanding anything to the contrary herein, in
the event that any payment or benefit provided under this Plan or any other
plan, agreement or arrangement with the Company or any person affiliated with
the Company, including any payment provided under the PetSmart, Inc. 2005
Deferred Compensation Plan (the “Deferred Compensation Plan”), (each a “Payment”
and, collectively, the “Payments”) (i) constitutes “parachute payments,” within
the meaning of Section 280G of the Code or any comparable successor provisions,
and (ii) but for this Section 13 would be subject to the excise tax imposed by
Section 4999 of the Code or any comparable successor provisions (the “Excise
Tax”), then a Participant’s Payments shall be either:

17    

--------------------------------------------------------------------------------



(1)    Provided to the Participant in full, or
(2)    Provided to the Participant as to such lesser extent which would result
in no portion being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local, and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Participant, on an
after-tax basis, of the greater amount, notwithstanding that all or some portion
of the Payments may be taxable under the Excise Tax. In the event that Section
13(a) applies and a reduction is required to be applied to the Payments, the
Payments shall be reduced by the Company in the following order: (a) reduction
of the Participant’s payments, if any, under the Deferred Compensation Plan and
(b) reduction of all other Payments in a manner and order of priority that
provides the Participant with the largest net after-tax value; provided that
such other Payments of equal after-tax present value shall be reduced in the
reverse order of payment. Notwithstanding anything to the contrary herein, any
reduction under this Section 13(a) shall be structured in a manner intended to
comply with Section 409A.
(b)    Determination by Professional Advisers. Any determinations required under
this Section 13 shall be made in writing in good faith by a professional service
firm selected by the Company (the “Professional Advisers”). For purposes of
making the calculations required by this Section 13, the Professional Advisers
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of the Code and other applicable legal authority. The Company and
the Participant shall furnish to the Professional Advisers such information and
documents as the Professional Advisers may reasonably request in order to make a
determination under this Section 13. The Company shall bear all costs the
Professional Advisers may reasonably incur in connection with any calculations
contemplated by this Section 13; provided that, as required by Section 409A, the
Company shall bear such costs, to the extent necessary, during a period of time
no longer than ten (10) years following a Change in Control; the right to such
benefit in kind is not subject to liquidation or exchange for another benefit;
and the amount of such benefit in one year shall not affect any other benefits
to be provided in any other year.
(c)    Repayments and Reimbursements. If, notwithstanding any reduction
described in this Section 13, the Internal Revenue Service determines that the
Participant is liable for the Excise Tax as a result of the receipt of the
Payments, then the Participant shall be obliged to pay back to the Company,
within thirty (30) days after a final IRS determination or in the event that the
Participant challenges the final IRS determination, a final judicial
determination, a portion of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Participant’s net after-tax proceeds with
respect to any Payment (after taking into account the Payment of the Excise Tax
and all other applicable taxes imposed on such Payment) shall be maximized. The
Repayment Amount with respect to the Payments shall be zero if a Repayment
Amount of more than zero would not result in the Participant’s net after-tax
proceeds being maximized. If the Excise Tax is not eliminated pursuant to this
paragraph, the Participant shall pay the Excise Tax.

18    

--------------------------------------------------------------------------------



Notwithstanding any other provision of this Section 13, if (i) there is a
reduction in the Payments under the Plan as described in Section 13(a), (ii) the
IRS later determines that the Participant is liable for the Excise Tax, the
payment of which would result in the maximization of the Participant’s net
after-tax proceeds (calculated as if the Participant’s Payments had not
previously been reduced), and (iii) the Participant pays the Excise Tax, then
the Company shall pay to the Participant the amount by which his Payments were
reduced; provided that, to the extent required by Section 409A, the
reimbursement is made on or before the last day of the Participant’s taxable
year following the taxable year in which the Excise Tax was paid; the right to
reimbursement is not subject to liquidation or exchange for another benefit; and
the amount subject to reimbursement in one year shall not affect any other
amounts eligible for reimbursement in any other year.
If the Participant either (x) brings any action to enforce rights pursuant to
this Section 13, or (y) defends any legal challenge to his rights hereunder, the
Participant shall be entitled to recover attorneys’ fees and costs incurred in
connection with such action, regardless of the outcome of such action; provided
that (i) if such action is commenced by the Participant, the court finds the
claim was brought in good faith; (ii) such fees shall be reimbursable for ten
(10) years after the Change in Control; (iii) the amounts eligible for
reimbursement in one taxable year shall not affect the amount eligible for
reimbursement in any other taxable year; (iv) the reimbursement is made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense was incurred; and (v) the right to reimbursement is not
subject to liquidation or exchange for another benefit.
SECTION 14.
OTHER PLAN INFORMATION.

(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 94-3024325. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 503.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is PetSmart, Inc., Attn: Senior Vice
President of Human Resources, 19601 N. 27th Avenue, Phoenix, AZ 85027.
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” is PetSmart. The
mailing address of the Plan Sponsor and the Plan Administrator is: PetSmart,
Inc., Attn: Senior Vice President of Human Resources, 19601 N. 27th Avenue,
Phoenix, AZ 85027. The Plan Sponsor’s and Plan Administrator’s telephone number
is (623) 580-6100. The Plan Administrator is the named fiduciary charged with
the responsibility for administering the Plan.
SECTION 15.
STATEMENT OF ERISA RIGHTS.

Participants in the Plan (which is a welfare benefit plan sponsored by PetSmart)
are entitled to certain rights and protections under ERISA. If you are an
Eligible Employee, you are considered a

19    

--------------------------------------------------------------------------------



participant in the Plan for the purposes of this Section 15 and, under ERISA,
you are entitled with respect to benefits covered by ERISA to:


Receive Information About Your Plan And Benefits
(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if any, filed by the Plan
(note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report) with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration;
(b)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if any, (note: the Plan, as of the date of its adoption, is not
subject to the requirement of filing such an annual report) and an updated (as
necessary) Summary Plan Description. The Administrator may make a reasonable
charge for the copies; and
Receive a summary of the Plan’s annual financial report, if any, (note: the
Plan, as of the date of its adoption, is not subject to the requirement of
providing a summary annual report). The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report, if any.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if any, (note: the Plan, as of the date of its adoption, is not
subject to the requirement of filing such an annual report) and do not receive
them within thirty (30) days, you may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Administrator.

20    

--------------------------------------------------------------------------------



If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance With Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the local
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.
SECTION 16.
GENERAL PROVISIONS.

(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the
parties, in the case of the Company, at the address set forth in Section 14(d)
and, in the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a Party may request by notifying the other
in writing.
(b)    Transfer and Assignment. The rights and obligations of Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan shall be binding upon any surviving entity resulting from
a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
PetSmart without regard to whether or not such person or entity actively assumes
the obligations hereunder. As a condition to effecting any merger, acquisition,
consolidation or similar corporate transaction, PetSmart shall require any
successor to PetSmart to assume PetSmart’s obligations under this Plan.
(c)    Waiver. Any Party’s failure to enforce any provision or provisions of the
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of the Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

21    

--------------------------------------------------------------------------------



(d)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
(e)    Section Headings. Section headings in the Plan are included for
convenience of reference only and shall not be considered part of the Plan for
any other purpose.
SECTION 17.
EXECUTION.

To record the adoption of the Plan as set forth herein, PetSmart has caused its
duly authorized officer to execute the same as of the Effective Date.
PETSMART, INC.
By:     
Title:     



22    

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE
(Individual Termination, age 40 and older)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable.

1    

--------------------------------------------------------------------------------




I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    





2    

--------------------------------------------------------------------------------




EXHIBIT B
RELEASE
(Individual and Group Termination, under age 40)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), and the
federal Americans with Disabilities Act of 1990; provided, however, that nothing
in this paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

1    

--------------------------------------------------------------------------------




I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    





2    

--------------------------------------------------------------------------------




EXHIBIT C
RELEASE
(Group Termination, age 40 and older)
I understand and agree completely to the terms set forth in the PetSmart, Inc.
Amended and Restated Executive Change in Control and Severance Benefit Plan (the
“Plan”). I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Confidentiality Agreement
and Non-Compete Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release PetSmart, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, and the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to agreement or
applicable law.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”). Nevertheless, my general release of claims, except for the ADEA Waiver,
is effective immediately, and not revocable. 

1    





--------------------------------------------------------------------------------




I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.
EMPLOYEE
Name:    
Date:    
 
 
 

2    



